Order entered March 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01278-CV

                      DENNIS JAMES POLEDORE, JR., Appellant

                                              V.

                          CHERI YOLANDA DANIEL, Appellee

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-10565

                                          ORDER
       Before the Court is appellant’s March 27, 2019 motion requesting to supplement his brief

with a corrected page eighteen that shows his signature. Page eighteen of the brief filed on

March 22, 2019 reflects appellant’s signature. Accordingly, we DENY as moot appellant’s

motion.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE